Name: 76/836/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 14 October 1976 appointing a Judge and an Advocate-general of the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1976-11-04

 Avis juridique important|41976D083676/836/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 14 October 1976 appointing a Judge and an Advocate-general of the Court of Justice of the European Communities Official Journal L 302 , 04/11/1976 P. 0018 - 0018++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 14 OCTOBER 1976 APPOINTING A JUDGE AND AN ADVOCATE-GENERAL OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES ( 76/836/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS THE TERMS OF OFFICE OF MR LECOURT , MR CAPOTORTI , MR DONNER , MR KUTSCHER AND LORD MACKENZIE STUART , JUDGES , TOGETHER WITH THOSE OF MR MAYRAS AND MR TRABUCCHI , ADVOCATES-GENERAL , ARE DUE TO EXPIRE ON 6 OCTOBER 1976 ; WHEREAS , BY THEIR DECISION OF 20 JULY 1976 THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES APPOINTED CERTAIN JUDGES AND AN ADVOCATE-GENERAL FOR THE PERIOD FROM 7 OCTOBER 1976 TO 6 OCTOBER 1982 ; WHEREAS THE PARTIAL RENEWAL OF THE COURT OF JUSTICE SHOULD BE COMPLETED BY THE APPOINTMENT OF A JUDGE AND AN ADVOCATE-GENERAL , HAS DECIDED AS FOLLOWS : SOLE ARTICLE 1 . THE FOLLOWING IS HEREBY APPOINTED JUDGE OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 14 OCTOBER 1976 TO 6 OCTOBER 1982 INCLUSIVE : MR ADOLPHE TOUFFAIT . 2 . THE FOLLOWING IS HEREBY APPOINTED ADVOCATE-GENERAL OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 14 OCTOBER 1976 TO 6 OCTOBER 1982 INCLUSIVE : MR HENRI MAYRAS . DONE AT BRUSSELS , 14 OCTOBER 1976 . THE PRESIDENT E . M . J . A . SASSEN